Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-5 are drawn to a system for a web-based health care information management system which is within the four statutory categories (i.e. machine).  
Claims 1-5 recite a web-based health care information management system comprising at least one computer server connected to a network, the server comprising a processor and a memory unit accessible to the processor, the processor being configured to: 
generate an interactive website accessible to at least one patient of at least one clinic, at least one staff member of at least one clinic, and at least one administrator of at least one clinic, and at least one system administrator; 
provide via the interactive website a system management tool to each system administrator, the processor being configured to: 
generate one or more clinic administrator profiles in a first database of clinic administrators, in response to an input from the system administrator; 
receive from the system administrator informative videos and articles in a second database of content and receive a tag for each video and article with a category selected from a predetermined list of categories; 
receive from the system administrator advertisement videos in a third database of advertisements and receive a tag for each advertisements video with a category selected from the list of categories; 
provide via the interactive website a clinic management tool to each clinic administrator, the processor being configured to:  - 55 –
generate one or more profiles of medical staff associated with the clinic to a fourth database of staff members, in response to an input from the clinic administrator; 
generate one or more profiles of patients associated with the clinic in a fifth database of patients, in response to an input from the clinic administrator; 
receive from the clinic administrator one or more informative videos and articles in the second database and a tag for each video and article with a category selected from the list of categories; 
generate questionnaires from scratch or from predetermined questionnaire templates in response to an input from the clinic's administrator, and add the questionnaire to a sixth database of questionnaires; 
assign one or more patients to one or more staff members of the clinic in response to an input from the clinic's administrator; 
assign one or more of the questionnaires to one or more patients in response to an input from the clinic's administrator; 
display to the clinic administrator a screen indicative of a completion status of the assigned questionnaires; 
provide via the interactive website a staff management tool to each staff member, the processor being configured to: 
display a list of one or more patients assigned to the staff member; 
display a list of surveys assigned to the one or more patients assigned to the staff member; 
- 56 -receive from the staff member notes associated with any survey assigned to a patient assigned to the staff member; 
display notes previously added to any survey assigned to a patient assigned to the staff member;
provide via the interactive website a patient management tool to each patient, the processor being configured to: 
display to the patient a list of surveys assigned to the patient; 
receive from the patient answers to one or more of the surveys assigned to the patient; 
display one or more informative videos and/or articles from the second database, such that, when the patient views a video or reads an article tagged with a category from the list of categories, at least one advertisement tagged with a category which is the same as the category of the video viewed by the patient or the article read by the user is shown to the user.  

The bolded limitations, given the broadest reasonable interpretation, cover a certain method of organizing human activity because it recites fundamental economic practices, commercial or legal interactions, and/or managing personal behavior or relationships or interactions between people.  Any underlined limitations (those not identified above as part of the method of organizing human activity) are deemed “additional elements,” and will be discussed in further detail below.
Dependent Claims 2-5 include other limitations, for example Claim 2 recites generating one or more of the questionnaire templates and add the templates to the sixth database of questionnaires, in response to an input from the system administrator, Claim 3 recites wherein: each video and each article added to the system via the clinic management tool is designated as public or private; - 57 -a private video is a video viewable by medical staff and patients associated with the clinic; a public video is a video viewable by all users, pending review by a system administrator; a private article is an article viewable by medical staff and patients associated with the clinic; a public article is a video viewable by all users, pending review by a system administrator, Claim 4 recites wherein, when a new private video or a new private article is received by a clinic's administrator, the server is configured to send a message to each patient associated with the clinic's administrator's clinic to inform each patient that the new private video or the new private article has been added, and Claim 5 recites wherein when a questionnaire is assigned to a patient by a clinic administrator, the server is configured to send a message to the patient to inform the patient that the questionnaire has been assigned to the patient, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claim 1. 
Furthermore, Claims 1-5 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of databases, web-based system, server, processor, memory, server, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0030-0032] and figure 1 of the present Specification, see MPEP 2106.05(f)
add insignificant extra-solution activity to the abstract idea – for example, the recitation of adding the questionnaire to a database, which amounts to an insignificant application, see MPEP 2106.05(g)
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of web-based, which amounts to limiting the abstract idea to the online environment, see MPEP 2106.05(h))
Furthermore, the Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because, the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
paragraphs [0030-0032] of the Specification discloses that the additional elements (i.e. processor, server, etc.…) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. receiving and storing data) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives interaction or permissions data, and transmits the data over a network, for example the Internet;
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. ***) and does not impose meaningful limits on the scope of the claims;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites the storing of healthcare and/or patient data on a database and/or electronic memory;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing questionnaire, patient profile, administrator profile, educational material, advertisement, and staff profile data in a database and/or electronic memory, and retrieving the data from storage in order to use in the web-based health care information management system;
Dependent Claims 2-5 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than receiving or transmitting data over a network (e.g. the receiving articles feature of dependent Claim 4) and/or electronic recordkeeping (e.g. the adding the templates to the database feature of dependent Claim 2), or further defining the recited abstract idea. 
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-5 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Prior Art
	Examiner notes that the claims are free from prior art.  The references found did not disclose or render obvious the combination of the limitations found in claim 1. 
Prodanovich (U.S. Pub. No. 2012/0197660 A1) discloses a portal for various providers, staff and patients, as well administrators.  However, it fails to disclose or teach the specificity of data received from the system administrator and the clinician administrator (e.g., informative videos with tags, advertisement videos).
Hains (U.S. Pub. No. 2010/0082367 A1) discloses a system administrator managing and approving content for a portal, but does not include video and article information for the patient. Haines further discloses assigning patients, but not in the same manner as claim 1. 
James (U.S. Pub. No. 2012/0215562 A1) discloses clinical architecture for clinical information management for distributing content. 
Shipon (U.S. Pub. No. 2003/0023459 A1) discloses tagging medical videos, but does not disclose this being done by an administrator or tagging articles. 
Vovan (U.S. Pub. No. 2008/0172252 A1) discloses using ads in a medical portal, but does not require the advertisement to be tagged with a category which is the same category of the video viewed by the patient or the article read.
Randagrass (U.S. Pub. No. 2013/0304499 A1) discloses generating medical dashboards based on various roles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachelle Reichert whose telephone number is (303)297-4782. The examiner can normally be reached 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686